NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1328-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM JENKINS, JR.,
a/k/a MOB JENKINS,
WILLIAM JENKINS,
WILLIAM JR, WILLIAM H.
JENKINS, WILLIAM H.
KENKINS, and MO
WILLIAMS,

          Defendant-Appellant.


                   Submitted October 12, 2021 – Decided October 27, 2021

                   Before Judges Sabatino and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 19-03-0275.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).
            Mark Musella, Bergen County Prosecutor, attorney for
            respondent (William P. Miller, Assistant Prosecutor, of
            counsel; Catherine A. Foddai, Legal Assistant, on the
            brief).

PER CURIAM

      Defendant William Jenkins, Jr. appeals from an October 28, 2019

judgment of conviction entered after a guilty plea. His appeal focuses on two

issues. First, defendant's challenges the April 22, 2019 order granting the State's

application to extend the 180-day time limit under the Interstate Agreement on

Detainers Act (IAD), N.J.S.A. 2A:159A-1 to -15. Second, he challenges the

sentenced imposed. We affirm.

      On June 25, 2018, defendant assaulted a victim in Bergen County and the

victim subsequently died. After the New Jersey assault, defendant was arrested

in New York on a parole violation related to a New York conviction. On June

27, 2018, the State charged defendant with manslaughter and other charges

related to the death of the victim in Bergen County. Defendant pleaded guilty

to a violation of parole in the New York matter on July 31, 2018 and was

remanded to prison in New York.

      On November 8, 2018, defendant filed a request for disposition under the

IAD, requiring the New Jersey charges be resolved within 180 days. The 180-

day period would expire on May 7, 2019. Defendant was transferred to New

                                                                             A-1328-19
                                        2
Jersey on December 19, 2018. A Bergen County grand jury indicted defendant

on March 1, 2019.

      Pursuant to the IAD, in March 2019, the State requested a ninety-day

extension of the 180-day detainer period. In an April 22, 2019 order, the judge

granted the State's request for an extension.     The judge found the State

demonstrated good cause based on outstanding discovery despite the State's

diligent efforts to complete discovery, the State's need for additional time to

prepare for trial, and the coordinating and booking of travel arrangements for

numerous trial witnesses on behalf of the State. The judge set September 17,

2019 as the new trial date.

      Prior to the rescheduled trial date, defendant filed a motion to dismiss

certain charges in the indictment. The judge denied dismissal of Count One,

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1), and Count Two, hindering

apprehension, N.J.S.A. 2C:29:3(b)(1).     With the State's consent, the judge

dismissed Count Three, disturbing human remains, N.J.S.A. 2C:22-1(b).

      After denial of his motion to dismiss the indictment, defendant pleaded

guilty to Count One, as amended to second-degree reckless manslaughter,

N.J.S.A. 2C:11-4(b)(1). The State agreed to dismiss all remaining counts and

recommended defendant be sentenced to ten years' imprisonment to run


                                                                         A-1328-19
                                      3
concurrent to the sentence imposed as a result of his violation of the conditions

of parole in New York. As part of the negotiated plea, defendant preserved the

right to appeal the order extending the IAD time period.

      The trial court sentenced defendant in accordance with the plea agreement

to ten years of imprisonment with eighty-five percent parole ineligibility.

During the sentencing hearing, the judge found aggravating factors three, six,

and nine and no mitigating factors. 1

      On appeal, defendant raises the following arguments.

      POINT I

            THE CONVICTIONS SHOULD BE VACATED AND
            THE INDICTMENT SHOULD BE DISMISSED
            BECAUSE    THE    STATE   FAILED   TO
            DEMONSTRATE "GOOD CAUSE" FOR A
            CONTINUANCE UNDER THE INTERSTATE
            AGREEMENT ON DETAINERS.

      POINT II

            THE MAXIMUM LAWFUL SENTENCE FOR TEN
            YEARS WITH AN 85% PERIOD OF PAROLE
            INELIGIBILITY IS MANIFESTLY EXCESSIVE,
            UNDULY PUNITIVE, AND MUST BE REDUCED.




1
   While the sentencing judge discussed aggravating factor nine during the
hearing, this factor was not included in the signed judgment of conviction.
                                                                           A-1328-19
                                        4
      We first consider defendant's argument the State failed to demonstrate

good cause in support of continuance under the IAD. We disagree.

      Under the IAD, where a party demonstrates good cause, the trial court

judge "may grant any necessary or reasonable continuance." N.J.S.A. 2A:159A-

3. We analyze good cause for a continuance under the IAD for abuse of

discretion. See State v. Buhl, 269 N.J. Super. 344, 356 (App. Div. 1994).

      While the sentencing judge discussed aggravating factor nine during the

hearing, this factor was not incorporated into the Judgment of Conviction.

      The purpose of the IAD "is 'to encourage the expeditious and orderly

disposition of such [outstanding] charges and determinations of the proper status

of any and all detainers based on untried indictments, informations or

complaints' and to provide 'cooperative procedures' for making such

determinations." State v. Perry, 430 N.J. Super. 419, 424-25 (App. Div. 2013)

(quoting N.J.S.A. 2A:159A-1). The prosecutor is required to proceed to trial

within 180 days of written notice of the defendant's current place of

imprisonment and his request for a final disposition. N.J.S.A. 2A:159A-3(a).

The 180 days may be extended for "good cause." Ibid.

      The IAD does not define the term "good cause." See Ghandi v. Cespedes,

390 N.J. Super. 193, 196 (App. Div. 2007). Rather, "the question of whether


                                                                            A-1328-19
                                       5
good cause exists for a continuance must be resolved from a consideration of

the totality of circumstances in the particular case, on the background of t he

considerations which motivated the interstate agreement, as expressed in N.J.S.

2A:159A-1." State v. Johnson, 188 N.J. Super. 416, 421 (App. Div. 1982)

(quoting State v. Lippolis, 107 N.J. Super. 137, 148-49 (App. Div. 1969)

(dissenting opinion), rev'd on dissent, 55 N.J. 354 (1970)).

       Here, defendant was arrested for a parole violation in New York on June

25, 2018.     The Bergen County Prosecutor's Office received written notice

triggering the computation of time under IAD on November 8, 2018. Thus, the

State was required to prosecute the case against defendant by May 7, 2019.

       In March 2019, the State requested a ninety-day extension of time under

the IAD.      The State provided several reasons in support of the requested

extension. First, the State noted substantial discovery remained outstanding.

The State explained there were many police reports to be completed, transcripts

of the grand jury proceedings were not finished, and an evaluation of forensic

evidence pertaining to defendant's electronic devices remained ongoing. In

addition, the State required more time to coordinate witness schedules and attend

to travel arrangements for the New York State detectives and others who would

testify at trial.


                                                                           A-1328-19
                                        6
      After reviewing the written and oral arguments of counsel, the judge

granted the State's request for a ninety-day continuance. He found the matter

was "a complex case in the sense that it was a homicide." The judge explained,

             based on a totality of the circumstances . . . the State is
             entitled, has made out good cause, namely the police
             reports involved are voluminous. We have multi and
             out-of-state detectives from up New York State. . . .
             we're waiting for lab results which may or may not be
             relevant, but nevertheless have not been received by the
             State. And the State is not asking for a lengthy
             extension, nor would this [c]ourt grant one.

      Having reviewed the record, we are satisfied the State established good

cause for a continuance based on the totality of the circumstances and the judge

did not abuse his discretion in granting a ninety-day extension under the IAD.

Based on the information presented to the judge, the continuance did not

undermine the purpose of the IAD, and the State was "working diligently" to

proceed to trial.

      We next review defendant's argument his sentence was manifestly

excessive, unduly punitive, and should be reduced. Again, we disagree.

      We review a trial judge's sentence for abuse of discretion. State v. Jones,

232 N.J. 308, 318 (2018). "The reviewing court must not substitute its judgment

for that of the sentencing court." State v. Fuentes, 217 N.J. 57, 70 (2014). We

will affirm a trial court sentence, unless: "(1) the sentencing guidelines were

                                                                           A-1328-19
                                         7
violated; (2) the findings of aggravating and mitigating factors were not 'based

upon competent credible evidence in the record;' or (3) 'the application of the

guidelines to the facts' of the case 'shock[s] the judicial conscience.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Roth, 95 N.J. 334, 364-65

(1984)).

      "A sentence imposed pursuant to a plea agreement is presumed to be

reasonable because a defendant voluntarily '[waived] . . . his rights to a trial in

return for the reduction or dismissal of certain charges, recommendations as to

sentence and the like.'" Fuentes, 217 N.J. at 70-71 (quoting State v. Davis, 175

N.J. Super. 130, 140 (App. Div. 1980)). A sentence recommended as part of a

plea bargain may be "vacated if it does not comport with the sentencing

provisions of our Code of Criminal Justice." Id. at 71.

      Here, the sentencing judge considered the aggravating and mitigating

factors in determining the appropriate sentence to be imposed. The judge found

aggravating factor three, N.J.S.A. 2C:44-1(a)(3), defendant's risk of committing

another offense; aggravating factor six, N.J.S.A. 2C:44-1(a)(6), the extent and

seriousness of defendant's prior criminal record; and aggravating factor nine,

N.J.S.A. 2C:44-1(a)(9), the need to deter defendant and others from violating

the law. In addition, the judge found no mitigating factors.


                                                                             A-1328-19
                                        8
      The judge explained his reasoning in support of his application and

rejection of the various aggravating and mitigating factors. The judge exercised

his discretion appropriately in assigning weight to the aggravating factors based

on his review of the factual record and defendant's prior criminal history. There

is sufficient support in the record for application of aggravating factors three,

six, and nine and rejection of all statutory mitigating factors. In addition, the

sentence conformed to the plea agreement.       Further, the ten-year sentence

imposed was within the range for reckless manslaughter, and less severe than

might otherwise have been imposed had defendant gone to trial and been

convicted.

      Affirmed.




                                                                           A-1328-19
                                       9